DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 26 October 2020.  Claims 1-15 are examined.
Claim Objections
Claims 1, 10 and 12-13 are objected to because of the following informalities:  
Regarding Claim 1:
The recitation “the aircraft” (l. 2) is believed to be in error for – an aircraft –.
Regarding Claim 10:
The recitation “an aircraft gas turbine engine and the power generation system” (l. 1) is believed to be in error for – the aircraft’s said gas turbine engine and the power generation system –.
Regarding Claim 12:
The recitation “the cooling performance” (ll. 7-8 and l. 11) is believed to be in error for – the cooling –.
Regarding Claim 13:
The recitation “the cooling performance” (ll. 7-8) is believed to be in error for – the cooling –.





Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodriguez 2015/0159552. 312
Regarding Claim 1, Rodriguez teaches an aircraft power generation system 10, 310 (10 in Fig. 1, 310 in Fig. 3) having an electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) configured to be driven by a gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) of the aircraft (aircraft) ([0014-0016], Figs. 1-3), 
and further configured to be electrically coupled to one or more electrical loads (34; 50 in Fig. 1; L1, L2 in Fig. 3) of the aircraft (aircraft), the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) being 5cooled by a coolant sub-system 326, 342 ([0010-0016; 0019], Fig. 3), 
the cooling performance of the coolant sub-system 326, 342 is affected by the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0019-0020, 0026-0027, 0029-0030]; Figs. 1 & 3.  Rodriguez teaches in [0019] that fuel can be used as a coolant, and in [0026] teaches that controller can increase more fuel flow in response to the load demand increase power to the generators and power output of the generators can be adjusted.  In [0029-30], Rodriquez teaches that controller manages distribution of power to mead the load demands, which depend on engine operations.),
and the aircraft power generation system 10, 310 (10 in Fig. 1, 310 in Fig. 3) further has a control sub-system 318 configured to dynamically control the electrical output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) in accordance with the cooling performance of the coolant 10sub-system 326, 342 ([0019-0020, 0026-0027, 0029-0030]; Figs. 1 & 3.  Rodriguez teaches in [0019 and 0026] that the controller dynamically controls the power output of the generator based on the load demand, and increases the fuel flow that is used for cooling of the generator to increase the power output.).
Regarding Claim 2, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the coolant sub-system 326, 342 uses coolant fluid (cooling fluid) to cool the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3), the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) affecting the cooling performance of the coolant sub-system 326, 342 by varying a temperature and/or a flow rate (increase coolant supplied) of the coolant fluid (cooling fluid) ([0019; 0028; 0029-0030].  Rodriguez teaches that the controller can increase the cooling fluid supplied due to increase in operating temperatures.  This increase in operating temperatures is implicitly due to the operation of the gas turbine engine and load demand required for different operations.  Rodriquez teaches that controller manages electrical power distribution based on mission conditions such as aggressive maneuvers, speed, or other engine operations which are operations of the gas turbine engine.).
Regarding Claim 3, Rodriguez teaches the invention as claimed and as discussed above for claim 2, and Rodriguez further teaches 
the coolant fluid (cooling fluid) includes a flow of fuel (fuel flow) extracted from one or more fuel tanks (implicit) of the aircraft (aircraft) for burning in a combustor 208 of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0011,0019; 0014, 0016]; Fig. 1).
Regarding Claim 5, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the control sub-system 318 is further configured to vary the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) in accordance with the flight cycle condition (mission conditions … take-off, other flight operations) of the aircraft (aircraft) to control the cooling performance of the coolant sub-system 326, 342 and thereby control the electrical output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) ([0019; 0028-0031]).  
Regarding Claim 6, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the electrical output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) is dynamically controlled by the control sub-system 318 such that the electrical output power (power output) capability matches or exceeds (exceeds) a required electrical power demand on the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) from the electrical loads (loads) ([0024]).
Regarding Claim 7, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the control sub-system 318 is 30further configured to dynamically control the aircraft electrical loads (loads) such that the electrical122016P00829 JNR output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) matches or exceeds (exceeds) the required electrical power demand on the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) from the electrical loads (loads) ([0024-0031]).
Regarding Claim 8, Rodriguez teaches the invention as claimed and as discussed above for claim 7, and Rodriguez further teaches 
the control sub-system 318 includes an aircraft management system (implicit) which determines priorities (priority levels) as between controlling 5the aircraft electrical loads (loads) and controlling the electrical output power (power output; power) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) ([0024; 0027-0029]; Fig. 3.  Controller 318 prioritizes load level demands and the amount of power output needed from the generators based on the aircraft loads for different mission conditions.).
Regarding Claim 9, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
the control sub-system 318 includes an electronic engine controller (implicit) which controls the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) and the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) ([0031-0035]. Paragraphs 0031-0035 teach a controller 31 that is an electronic engine controller and performs the same functions as the electronic engine controller without calling the controller that.).
Regarding Claim 10, Rodriguez teaches the invention as claimed and as discussed above for claim 1, and Rodriguez further teaches 
A combination of an aircraft gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) and the power generation system 10, 310 (10 in Fig. 1, 310 in Fig. 3) of claim 1 (see rejection of claim 1 above), the electrical power system 10, 310 (10 in Fig. 1, 310 in Fig. 3) being driven by the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0010-0011, 0015-0016]; Figs. 1-2). 
Regarding Claim 11, Rodriguez teaches the invention as claimed and as discussed above for claim 10, and Rodriguez further teaches 
An aircraft (aircraft) having the combination of the aircraft gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3)  and the power generation system 10, 310 (10 in Fig. 1, 310 in Fig. 3) of claim 10 (see rejection of claim 1 above), the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) being electrically coupled to one or more electrical loads of the aircraft (aircraft) ([0011, 0014-0016, 0024-0028]; Figs. 1-3).
Regarding Claim 12, Rodriguez teaches a method of operating an aircraft power generation system 10, 310 (10 in Fig. 1, 310 in Fig. 3) having an electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) driven by a gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) of the aircraft (aircraft) ([0014-0016], Figs. 1-3), and electrically coupled to one or more electrical loads (34; 50 in Fig. 1; L1, L2 in Fig. 3) of the aircraft (aircraft), the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) being 5cooled by a coolant sub-system 326, 342 ([0010-0016; 0019], Fig. 3); 
the method including: 
20operating the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0011]); 
cooling the electrical power generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) using a coolant sub-system 326, 342 ([0010-0016; 0019], Fig. 3), the cooling performance of the coolant sub-system 326, 342 being affected by the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) ([0019-0020, 0026-0027, 0029-0030]; Figs. 1 & 3.  Rodriguez teaches in [0019] that fuel can be used as a coolant, and in [0026] teaches that controller can increase more fuel flow in response to the load demand increase power to the generators and power output of the generators can be adjusted.  In [0029-30], Rodriquez teaches that controller manages distribution of power to mead the load demands, which depend on engine operations.); 
and dynamically controlling the electrical output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) in accordance with the cooling performance of the coolant 10sub-system 326, 342 ([0019-0020, 0026-0027, 0029-0030]; Figs. 1 & 3.  Rodriguez teaches in [0019 and 0026] that the controller dynamically controls the power output of the generator based on the load demand, and increases the fuel flow that is used for cooling of the generator to increase the power output.).
While Rodriguez teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.

Regarding Claim 13, Rodriguez teaches the method as claimed and as discussed above for claim 12, and Rodriguez further teaches 
varying the operation (engine operations) of the gas turbine engine 12, 200 (12 in Fig. 1; 200 in Fig. 2, 312 in Fig. 3) in accordance with the flight cycle condition (mission conditions … take-off, other flight operations) of the aircraft (aircraft) to control the cooling performance of the coolant sub-system 326, 342 and thereby control the electrical output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) ([0019; 0028-0031]).  
Regarding Claim 14, Rodriguez teaches the method as claimed and as discussed above for claim 12, and Rodriguez further teaches 
the electrical output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) is dynamically controlled by the control sub-system 318 such that the electrical output power (power output) capability matches or exceeds (exceeds) a required electrical power demand on the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) from the electrical loads (loads) ([0024]).
Regarding Claim 15, Rodriguez teaches the method as claimed and as discussed above for claim 12, and Rodriguez further teaches 
including: dynamically controlling the aircraft electrical loads (loads) such that the electrical122016P00829 JNR output power (power output) capability of the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) matches or exceeds (exceeds) the required electrical power demand on the generator (20, 36, 52 in Fig. 1; 320, 336 in Fig. 3) from the electrical loads (loads) ([0024-0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez, as applied to claim 2, and further in view of Preuss 2017/0191482. 
Regarding Claim 4, Rodriguez teaches the invention as claimed and as discussed above for claim 2.  However, Rodriguez, does not teach the coolant fluid includes a flow of oil which circulates around the gas turbine engine for cooling and lubrication 20thereof.
Preuss teaches
the coolant fluid (cooling fluid) includes a flow of oil (thermal oils) which circulates in a cooling loop to regulate the temperature of a generator and power electronics and removing the generated heat ([0092]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the coolant fluid (cooling fluid) of Rodriguez and use Preuss’s coolant fluid (cooling fluid) that includes a flow of oil (thermal oils), in order to regulate the temperature of a generator and power electronics and removing the generated heat (Preuss; [0092], ll. 13-19). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741